Citation Nr: 1030822	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-34 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Whether the Appellant is eligible for Department of Veterans 
Affairs nonservice-connected death pension benefits.

3. Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had recognized service with the Philippine Scouts 
from March 1946 to February 1949. He died in February 1993.  The 
Appellant is his surviving spouse.

This matter is before the Board of Veterans Appeals (Board) on 
appeal of a rating decision, dated in April 2008, of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Manila, Philippines.  


FINDINGS OF FACT

1. According to the death certificate, the Veteran died in 
February 1993 at the age of 72; the immediate cause of death was 
cardiac failure.  

2. At the time of his death, the Veteran did not have an 
adjudicated service-connected disability.

3. The fatal cardiac failure was not affirmatively shown to have 
had onset during service; and is unrelated to an injury, disease, 
or event of service origin.

4. The Veteran's service in the Philippine Scouts after October 
6, 1945, does not qualify as requisite service to confer 
eligibility to the Appellant for VA nonservice-connected death 
pension benefits.

5. The Appellant filed her claim for accrued benefits in November 
2007.


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the Veteran's death.  38 
U.S.C.A. §§ 1110, 1112, 1310, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).

2. The Veteran's period of service does not meet the basic 
service eligibility requirements to entitle the Appellant to 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 107, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.40, 3.41 (2009).

3. The criteria to entitlement to accrued benefits have not been 
met.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 
(2009).


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 
38 C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. The five elements are: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006).

In a claim for dependency and indemnity compensation, including a 
claim of service connection for the cause of the veteran's death, 
the VCAA notice must include: 1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time of 
his death, 2) an explanation of the evidence and information 
required to substantiate the claim based on a previously service-
connected condition, and 3) an explanation of the evidence and 
information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).

The VCAA notice, as required by 38 U.S.C.A § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).

The RO provided the Appellant pre- and post- adjudication VCAA 
notice by letters, dated in December 2007 and in September 2009.  
The Appellant was notified of the evidence needed to substantiate 
the claim of service connection for cause of death, namely, 
evidence that the Veteran died of a service-connected injury or 
disease.  The notice included the type of evidence needed to 
substantiate the claim for nonservice-connected death pension, 
namely, that the Veteran had qualifying service to confer 
eligibility for death pension benefits, and the claim for accrued 
benefits.  The notice included the type of evidence needed to 
substantiate the claim for accrued benefits, namely, benefits due 
to the Veteran at the time of his death. 


The Appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies and 
that she could submit other records not in the custody of a 
Federal agency such as private medical records or with her 
authorization VA would obtain any non-Federal records on her 
behalf.  The notice included the provision for the effective date 
of a claim. 

As for the content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA 
notice) of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice 
of the elements of the claim, except for the degree of disability 
assignable and effective date of the claim); and of Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (an explanation of the 
evidence and information required to substantiate the claim based 
on a previously service-connected condition and for a condition 
not yet service connected).

To the extent the VCAA notice came after the initial adjudication 
the timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural defect 
was cured as after the RO provided content-complying VCAA notice, 
the claims were readjudicated as evidenced by the supplemental 
statements of the case, dated in October 2008 and in February 
2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis).




In a letter in April 2010, the Appellant stated that she had not 
received the VA letter, dated in September 2009. The record shows 
that the RO mailed the letter to the Appellant's address of 
record the same address that appeared as the return address on 
the Appellant's letter in April 2010.  An allegation of 
nonreceipt does not rebut the presumption of regularity of 
government process.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  

To the extent that the VCAA notice, pertaining to the degree of 
disability, was not provided, the notice was deficient, but as 
the claims are denied, no disability rating or monetary award is 
assignable.  Therefore the limited content error in the VCAA 
notice does not affect the essential fairness of the adjudication 
of the claims and the error is nonprejudicial. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained a certification of 
military service, which shows that the Veteran was a member of 
the Philippine Scouts from March 1946 to February 1949.  In 
December 2007, the National Personnel Records Center confirmed 
that the Veteran's service treatment records are fire related and 
unavailable.  In April 2008, the RO notified the Appellant that 
the Veteran's service treatment records were unavailable. 

As for the fatal cardiac failure, in the absence of competent 
evidence, suggesting a nexus between cardiac failure and an 
injury, disease, or event in service, but is too equivocal or 
lacking specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology, there is no 
possible association with service, and a VA medical opinion is 
not needed to decide the claim under the duty to assist.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-
84 (2006).
As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Appellant in developing the facts pertinent to 
the claims is required to comply with the duty to assist.
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

In October 2007, the National Personnel Records Center issued a 
Certification of Military Service which shows that the Veteran 
was a member of the Philippine Scouts from March 1946 to February 
1949.  

The Veteran's death certificate shows that he died in February 
1993 and immediate cause of death was cardiac failure.  No other 
condition was listed as contributing to the cause of death. 

On November 26, 2007, a claim was received from the Appellant for 
dependency and indemnity compensation, death pension and accrued 
benefits.  

In May 2008 and August 2008, the Appellant stated that she 
started the application for VA benefits in 1994 and that she does 
not have any medical records to submit.  The Appellant stated 
that the Veteran was not in a hospital before he died because of 
a lack of money and that the death certificate shows cardiac 
arrest because the real cause of death could not be ascertained.  
In November 2008, the Appellant stated that the Veteran was 
bedridden for four months.  In April 2010, the Appellant stated 
that the cause of the Veteran's death was not known and an 
autopsy was not performed.  

Cause of Death

Legal Principles 

When any Veteran dies from a service-connected disability, VA 
will pay dependency and indemnity compensation to such Veteran's 
surviving spouse.  38 U.S.C.A. § 1310.

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.   The service-connected disability will be considered 
as the primary cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.   
A contributory cause of death is inherently one not related to 
the primary cause.  38 C.F.R. § 3.312. 

The standards for determining whether or not a disability is 
service-connected are: 

Legal Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).


For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for heart disease if the disability is manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where an appellant is seeking service 
connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve 
in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not 
apply. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.   Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Where the Veteran's service treatment records are unavailable, 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit-of-the-doubt 
doctrine under 38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).
Analysis

According to the death certificate, cardiac failure was the 
immediate cause of the Veteran's death.  No other condition was 
listed as contributing to the cause of death.  At the time of the 
Veteran's death, the Veteran did not have an adjudicated 
service-connected disability.  And the Board does not reach the 
question of whether any other disability contributed to the cause 
of the Veteran's death. 

Although the service treatment records are unavailable, there is 
no evidence contemporaneous with service or after service from 
any other source to affirmatively show that cardiac or heart 
disease was present coincident with service or that a cardiac or 
heart abnormality was otherwise noted, that is, observed during 
service, and service connection under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(a)(affirmatively showing inception in service) and 
(b)(pertaining to chronicity and continuity of symptomatology) is 
not established.

Even without service treatment records, service connection may 
still be established by presumptive service connection for 
cardiac or heart disease as a chronic disease under 38 U.S.C.A. 
§ 1112 and 38 C.F.R. §§ 3.307 and 3.309 or by the diagnosis of 
the disability after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service under 38 C.F.R. § 3.303(d).

As for presumptive service connection for cardiac or heart 
disease as a chronic disease, after service, cardiac or heart 
disease was first documented on the death certificate, dated in 
1993, more than 40 years after service and well beyond the 
one-year presumptive period following separation from service in 
1949 and service connection 38 U.S.C.A. § 1112 and 38 C.F.R. 
§§ 3.307 and 3.309 is not established. 

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), there must be evidence that 
cardiac or heart disease may be associated with an established 
event, injury, or disease in service or other possible  
association with service.  In other words, evidence of an 
association or causation, that is, a link or nexus between 
cardiac or heart disease, first diagnosed after service, and an 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4). 



On the question of whether there is an association or causation, 
that is, a link or nexus between cardiac or heart disease, first 
diagnosed after service, and an established event, injury, or 
disease in service, cardiac or heart disease is not a condition 
under case law that has been found to be capable of lay 
observation.  Therefore the determination as to the presence or 
diagnosis of cardiac or heart disease in or since service is 
medical in nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the claim.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent).

Also, under certain circumstances, a lay person is competent to 
identify or to offer an opinion on simple medical condition, a 
contemporaneous medical diagnosis, or symptoms that later support 
a diagnosis or opinion by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a lay person will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer).  
Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377.

Cardiac disease is not a simple medical condition, because it is 
not a condition a lay person can perceive through the senses.  
38 C.F.R. § 3.159 (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience; lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a 
witness must have personal knowledge in order to be competent to 
testify to a matter; personal knowledge is that which comes to 
the witness through the use of the senses.).  

And it is not argued or shown that the Appellant is qualified 
through specialized, education, training, or experience to 
diagnose cardiac disease or to offer an opinion on the cause of 
cardiac disease.  Where, as here, there are questions about the 
diagnose of cardiac disease and the cause of cardiac disease, not 
capable of lay observation by case law and cardiac disease is not 
a simple medication condition, the Board finds that on the 
evidence of record cardiac disease was not manifested before 
1993.  

Although the Appellant is competent to relate a contemporaneous 
medical diagnosis and to relate symptoms that later support a 
diagnosis of by a medical professional, there is no 
contemporaneous medical diagnosis or later diagnosis of a medical 
professional that pertains to the diagnosis of cardiac or heart 
disease early than 1993.  

And the Appellant does not argue and the record does not contain 
competent evidence that links the fatal cardiac failure to an 
established event, injury, or disease in service, and in the 
absence of competent evidence suggesting such an association, but 
is too equivocal or lacking in specificity to support a decision 
on the merits, and in the absence of credible evidence of 
continuity of symptomatology, there is no possible association 
with service, and VA is not required to further develop the claim 
under 38 C.F.R. § 3.303(d), by obtaining a VA medical opinion 
under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is the Appellant's general evidentiary burden to establish all 
elements of a claim, including an association or link or nexus to 
event, injury, or disease in service under 38 C.F.R. § 3.303(d).  
38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 573 F.3d. 182, 1287 
(2009).  


In the absence of any such competent evidence, the preponderance 
of the evidence is against the claim that fatal cardiac failure 
was due to an event, injury, or disease in service, under 
38 C.F.R. § 3.303(d), or under 38 U.S.C.A. §§ 1110 and 1112 and 
38 C.F.R. §§ 3.303(a) and (b) and 3.307 and 3.309 as previously 
discussed, and service connection for cardiac failure as the 
cause of the Veteran's death is not established.  38 U.S.C.A. 
§§ 1310 and 5107(b). 

Non-Service Connected Death Pension

Nonservice-connected death pension benefits are payable to a 
surviving spouse of a Veteran of a period of war who meets 
established service requirements.  38 U.S.C.A. § 1541. 

To establish basic eligibility for VA nonservice-connected death 
pension benefits, in part, the deceased must be a Veteran who had 
active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 
(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "Veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 38 
U.S.C.A. § 101(2).  

Service after October 6, 1945, in the Philippine Scouts of the 
Regular Army of the Philippines in the service of the Armed 
Forces of the United States it is not qualifying service for 
nonservice-connected pension (to include death pension) benefits. 
38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

The finding of a U. S. service department is binding on VA for 
the purpose of establishing service in the United States Armed 
Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Analysis

The U. S. service department has certified that the Veteran's 
military service consisted of service in the Philippine Scouts 
from March 18, 1946, to February 26, 1949.  Consequently, the 
Board finds that the Veteran did not have qualifying service, and 
that the Appellant does not meet the basic eligibility 
requirements for nonservice-connected death pension benefits. 38 
U.S.C.A. §§ 107; 1521(j), 1541; 38 C.F.R. § 3.3, 40, 3.41.

Although the Appellant offered a different spelling of the 
Veteran's first name than that researched by the U. S. service 
department, the Appellant does not allege and the record does not 
suggest that the Veteran had qualifying service, and the 
information provided does not warrant a request for 
recertification from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 85 (1994). 

Also a second request for verification from the U. S. service 
department is not warranted 38 C.F.R. § 3.203 as the Appellant 
has not submit evidence of additional service. 

Because the law is dispositive, the claim is denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 

Accrued Benefits

To be eligible for accrued benefits a claimant must file a claim 
within one year after the Veteran died.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c) (in effect for claims where the beneficiary 
died prior to December 16, 2003, and a claim for accrued benefits 
was received on or after that date). 


Analysis 

While the Appellant alleges that she applied for VA benefits in 
1994, there is no record of a claim before the current claim was 
filed.  And there is no record that the Veteran had a pending 
claim for VA benefits at the time of his death in 1993. 

As the Veteran died in 1993 and as the current claim for accrued 
benefits was filed in 2007, 14 years after the period for filing 
for accrued benefits under 38 C.F.R. § 3.1000 expired, the claim 
for accrued benefits is not timely.  Accordingly, the claim must 
be denied because of absence of legal merit or lack of 
entitlement under the law.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

The Appellant does not have basic eligibility for VA nonservice-
connected death benefits, and the appeal is denied.

Entitlement to accrued benefits is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


